Citation Nr: 0601203	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-25 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left eye injury 
residuals.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for diabetes mellitus 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1974 to March 1975, and from April 1975 to April 
1978.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions (October 2002 - 
diabetes mellitus and July 2004 - left eye subluxation with 
20/20 vision in the right eye and bilateral knee disorder) by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

Regarding the veteran's claim concerning his left eye, though 
he claimed on his September 2003 claim to reopen that his eye 
disorder was bilateral in nature, review of the claim folder 
essentially reveals that his claim is in fact isolated to his 
left eye.  As such, this issue is characterized as stated on 
the first page of this decision.  

A hearing was conducted at the RO by the undersigned Acting 
Veterans Law Judge in March 2005.  The veteran supplied a 
document to the undersigned at his hearing.  He waived RO 
initial consideration.  


FINDINGS OF FACT

1.  A rating determination in December 1998 denied service 
connection for a left eye injury essentially on the basis 
that such disability was not shown to have been incurred or 
aggravated by service.

2.  Evidence received since the December 1998 determination 
either duplicates or is cumulative to evidence then of 
record; does not tend to show that the veteran's left eye 
problems are related to service; and does not raise a 
reasonable possibility of substantiating the claim.

3.  Bilateral knee injuries in service were acute and 
resolved with no residual disability; it is not shown that 
the veteran currently has a bilateral knee disability.

4.  The veteran's diabetes mellitus did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1998 RO 
determination is not new and material, and the claim of 
service connection for left eye injury residuals may not be 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156 (2005).

2.  Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
Notably, the duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies to all claims to reopen 
filed on or after August 29, 2001, and, given that VA 
received the veteran's claim to reopen after that date, it 
applies to the instant petition to reopen.]

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio, supra.  Third, VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in April 2002 and 
January 2004 (letters) fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  The April 2002 letter, addressing the instant 
claim concerning service connection for diabetes mellitus, 
asked the veteran to "tell us about any additional 
information or evidence," and the January 2004 letter, 
addressing all three issues currently before the Board, 
indicated "[i]f there is any other evidence or information 
that you think will support your claim[s], please let us 
know."  An August 2004 statement of the case (SOC) informed 
him of the new provisions of 38 C.F.R. § 3.156 (effective 
August 29, 2001).  Finally, the Board finds that VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Hence, VA has fulfilled its duties 
under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The veteran's service medical records show that clinical 
evaluation on service enlistment examination in April 1975 
was normal.  The Board parenthetically notes that while a 
health record is on file, dated during the veteran's first 
period of active service, an entrance or separation 
examination concerning this period is not of record.  The day 
after his April 1975 service entrance, bilateral eye 
examination showed vision of 20/40.  Two days after his 
service entrance in April 1975, the veteran complained of 
being hit in his left eye three weeks earlier.  No diplopia 
was observed, and right eye examination was normal.  
Examination findings included a poor ophthalmoscopic reflex 
of the pupil, pigmentary changes of the macula, and floaters 
in the anterior chamber with refractive error and visual 
acuity with correction to 20/25.  The veteran complained of 
bumping his right knee on a door in January 1976; X-ray 
examination showed neither signs of a fracture nor 
dislocation.  In January 1977, the veteran was seen for eye 
complaints; he claimed that a battery blew up in his face.  
He complained of blurred vision and eye stinging.  
Examination showed that his eyes were within normal limits, 
were reactive to fast movement, were not red, and that no 
signs of blisters or tearing was shown.  A subluxated left 
eye lens was diagnosed later in January 1977.  In September 
1977, he complained of a left knee injury following jumping.  
X-ray examination was negative.  Left knee ligament strain 
was diagnosed in September 1977.  The veteran was diagnosed 
with left knee effusion, probable bursitis in January 1978.  
A separation examination is not of record.  

In May 1984, the veteran submitted a claim for a left eye 
disorder, occurring in 1977.

A July 1984 VA eye consult report shows findings of left eye 
subluxation.  

Problems relating to either diabetes mellitus or the knees 
were not noted on July 1984 VA examination.

Service connection for a left eye disability was denied by 
the RO in September 1984; the RO found that the veteran's 
left eye subluxated lens was not incurred nor aggravated in 
service, but, in noting that the veteran had been treated 
soon after his service entrance for left eye complaints, 
rather pre-existed his period of service.  He submitted a 
notice of disagreement in November 1984, and a SOC was 
issued, also in November 1984.  However, he did not perfect 
his appeal by submitting a substantive appeal.  

The veteran reopened his left eye claim in November 1988.

A September 1988 letter from a private physician states that 
examination showed a subluxed lens in the left eye.  She 
added that the veteran appeared to have sustained significant 
trauma in the past with an old choroidal rupture.  All 
findings were noted to appear old and stable.  

A January 1989 rating decision found that no new and material 
evidence had been submitted to reopen the veteran's left eye 
claim.  He thereafter perfected an appeal to this decision.  

The veteran testified before a local hearing officer in 
September 1989 that his left eye problems resulted from a 
battery blowing up in his face in January 1977.  He denied 
being hit in the eye shortly before his service entrance in 
April 1975.  He provided a history of being hit by a rock 
above his right eye during his childhood.  

A Board decision of July 1990 denied entitlement to service 
connection for the residuals of a left eye injury on a new 
factual basis.  The Board found that the evidence received 
since the September 1984 rating decision did not show that 
there was an untoward increase in the veteran's preexisting 
left eye pathology coincident with service or that there was 
any superimposition of additional pathology of that eye 
during service as the result of an inservice injury or 
disease.  

The veteran sought to reopen a claim seeking service 
connection for his left eye disorder in September 1998.  See 
letter from Member of Congress.  See also 38 C.F.R. § 3.155.  

By letter of December 1998, the RO informed the veteran that 
we must confirm our previous decision which denied his claim 
for a left eye injury.  The RO added that supplied medical 
records were duplicative of records already of record, and 
were neither new nor material.  The veteran was notified of 
his appellate rights.  He did not appeal this determination.

A May 1999 VA outpatient treatment record shows a diagnosis 
of traumatic left eye subluxation with choroidal rupture.  

An April 2000 VA outpatient treatment record includes a 
diagnosis of diabetes mellitus, Type 2, questionable control.  
A computerized problem list from another April 2000 VA 
outpatient record, shows that diabetes mellitus, Type II, 
without complications, was shown in October 1997.  

A July 2002 VA outpatient record shows that the veteran was 
seen by an optometrist.  A diagnosis of history of old left 
eye trauma many years ago resulting in subluxated lens and 
old choloidal rupture temporal to the macula.  The eye was 
noted to be stable, with no choloidal neovascularization.  

Correspondence received by VA from the National Personnel 
Records Center (NPRC) in October 2002 shows that the veteran 
did not serve in Vietnam and that he was not exposed to 
herbicides.  

The veteran again reopened his claim for a eye disorder in 
September 2003.  He characterized the disorder as 
"bilateral" in nature.  

An April 2004 letter from a VA environmental physician 
thanked the veteran for his recent participation in VA's 
Agent Orange Registry.  The veteran's diagnoses were noted to 
include, in pertinent part, diabetes mellitus.

A September 1988 private eye examination report, received by 
VA in June 2004, shows a diagnosis of status post trauma with 
subluxed left eye lens and old choroidal rupture.  

An April 2004 letter from a VA physicians assistant shows 
that the veteran had been treated since 1997 for Type 2 
diabetes mellitus.  He was also noted to suffer from a 
traumatic injury to his left eye.  

A July 2004 RO rating decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for subluxation of the lens of the left eye with 
20/20 vision of the right eye.  The veteran perfected an 
appeal to this decision.  

In the course of his March 2005 hearing before the 
undersigned, the veteran entered into the record a type 
written document which essentially summarizes his testimony.  
As part of the document, he claimed that his left eye 
problems, as previously noted, were attributable to a battery 
exploding in his face during service.  He also attributed his 
claimed diabetes as being the result of his having been 
injected with 20 steroid shots in his left knee.  He also 
mentioned that undergoing training exercises in a gas chamber 
also led to the development of his diabetes.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
diabetes mellitus, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  
(1)  medical evidence of a current disability; (2)  medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3)  
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

Left Eye Injury Residuals - New and Material Evidence

As noted, in December 1998 the RO, in confirming its previous 
decision, denied service connection for a left eye injury.  
The veteran was notified of his appellate rights.  He did not 
appeal this determination.  As such, the December 1998 RO 
action is final.  38 U.S.C.A. § 7105.  The claim may not be 
reopened unless new and material evidence is received.  Id.; 
38 U.S.C.A. § 5108.  The Board again observes that the 
"previous decision" is shown as part of a RO rating 
decision of September 1984, where the RO found that the 
veteran's left eye subluxated lens was not incurred nor 
aggravated in service, but, rather pre-existed his period of 
service.

As service connection for a left eye injury was denied 
because such disability was not shown to be either related to 
service or aggravated therein, for new evidence to be 
material in this matter, it would have to tend to relate the 
veteran's left eye disorder to service.

The additional evidence received consists essentially of 
outpatient treatment at VA medical facilities, and a 
September 1988 private medical record.  This evidence is 
"new" in the sense that it was not before the RO at the 
time of the December 1998 determination.  However, as they 
relate to the instant claim, the medical records simply 
confirm a fact that is not in dispute.  They show that the 
veteran has a subluxated left eye lens and an old choloidal 
rupture, something that was well-established in December 
1998.  What they do not tend to do is to in any way relate 
the veteran's current left eye problems to service.  They 
also do not tend to show that the veteran did not have a pre-
existing left eye disorder.  Thus, they do not relate to the 
unestablished fact necessary to substantiate the claim, and 
do not raise a reasonable possibility of substantiating the 
claim.

Regarding the veteran's own assertions that his left eye 
problems are related to service, such lay statements are not 
competent evidence because medical nexus is a matter 
requiring medical expertise (which he lacks).  See Espiritu, 
supra.

In sum, while some of the evidence received since the 
December 1998 RO rating determination may be new, none is 
material, and the claim may not be reopened.





Bilateral Knee Disorder

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran was treated for both right 
and left knee complaints in service, and while various 
diagnoses were supplied, the medical evidence on file dated 
since that time makes no mention of symptoms or a diagnosis 
of either a right or left knee disability.  In the absence of 
proof of a present disability, there cannot be a valid claim 
[of service connection].  Hickson, supra.  See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability.  See April 2004 letter.  He has not submitted any 
evidence of a current diagnosis of a right or left knee 
disorder.  The threshold requirement for establishing 
entitlement to the benefit sought is not met.  Hence, this 
claim must be denied.

Diabetes Mellitus due to Agent Orange Exposure

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, including 
as a result of exposure of Agent Orange.

Initially, the veteran is not shown to have served in Vietnam 
at any time.  Therefore, he is not presumed to have been 
exposed to Agent Orange.  There is no evidence suggesting 
that he was exposed to Agent Orange during either of his two 
periods of active service.  

The veteran has been diagnosed as having diabetes mellitus.  
Regardless, the preponderance of the evidence is against a 
finding that there is a nexus between the current diagnosis 
of diabetes mellitus and service, and the claim is being 
denied on this basis.  The service medical records are 
negative for any complaints or findings of diabetes mellitus.  

The first showing of a diagnosis of diabetes mellitus is in 
1997, almost 20 years following the veteran's service.  There 
is no objective evidence showing that diabetes mellitus was 
manifested to a compensable degree within one year following 
the veteran's discharge from service in April 1978.

Additionally, there is a lack of continuity of symptomatology 
of diabetes mellitus between the veteran's discharge from 
service in 1978 and the 1997 diagnosis of diabetes mellitus.  
Further, no competent medical professional has attributed the 
post-service diagnosis of diabetes mellitus to the veteran's 
service.  

While the veteran has attributed the current diabetes 
mellitus to active service, he is not competent to provide a 
medical opinion as to the cause of his diabetes mellitus.  
See Espiritu, 2 Vet. App. at 494.  

The Board finds that the veteran's claim for service 
connection for diabetes mellitus cannot be granted because he 
has not brought forth competent evidence of a nexus between 
the current diagnosis and service, to include manifestations 
of such to a compensable degree within one year following his 
discharge from service.  The first objective evidence of 
diabetes mellitus is in 1997, nearly 20 years following his 
discharge from service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, including as a 
result of exposure to Agent Orange, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.






	(CONTINUED ON NEXT PAGE)




ORDER

The appeal to reopen a claim of service connection for left 
eye injury residuals is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for diabetes mellitus due to Agent Orange 
exposure is denied.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


